Exhibit 10.52
DRESSER-RAND GROUP INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS
These Standard Terms and Conditions apply to any Award of restricted stock units
granted to an individual who is director of the Company (but is not an officer
or employee of the Company) under the Dresser-Rand Group Inc. 2008 Stock
Incentive Plan (the “Plan”), which are evidenced by a Grant Notice or an action
of the Committee that specifically refers to these Standard Terms and
Conditions.

1.   TERMS OF RESTRICTED STOCK UNITS       Dresser-Rand Group Inc., a Delaware
corporation (the “Company”), has granted to the Grantee named in the Grant
Notice provided to said Grantee herewith (the “Grant Notice”) an award of a
number of restricted stock units (the “Award”) specified in the Grant Notice.
Each restricted stock unit represents the right to receive one share of the
Company’s Common Shares, $0.01 par value per share (the “Common Shares”), upon
the terms and subject to the conditions set forth in the Grant Notice, these
Standard Terms and Conditions, and the Plan, each as amended from time to time.
For purposes of these Standard Terms and Conditions and the Grant Notice, any
reference to the Company shall, unless the context requires otherwise, include a
reference to any Affiliate, as such term is defined in the Plan.   2.   VESTING
OF RESTRICTED STOCK UNITS       The Award shall not be vested as of the Grant
Date set forth in the Grant Notice and shall be forfeitable unless and until
otherwise vested pursuant to the terms of the Grant Notice and these Standard
Terms and Conditions. After the Grant Date, subject to termination or
acceleration as provided in these Standard Terms and Conditions and the Plan,
the Award shall become vested as described in the Grant Notice with respect to
that number of restricted stock units as set forth in the Grant Notice.
Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary, (i) if the Grantee’s service as a director terminates by reason of
death, Disability, or retirement after reaching the age of 65 before all of the
Restricted Stock Units have vested, all unvested Restricted Stock Units shall
become vested, (ii) if the Grantee’s service terminates by reason of the Grantee
not being re-elected to serve as director, a pro-rata portion of the unvested
Award shall vest based on the number of days in the calendar year that the
Grantee served as a director and (iii) if the Grantee’s service as a director
terminates for any reason other than death, Disability, or retirement after
reaching the age of 65, any then unvested Restricted Stock Units held by the
Grantee shall be forfeited and canceled as of the date of such termination. In
addition, the Committee may accelerate vesting of the Restricted Stock Units in
such other circumstances as it determines appropriate.   3.   SETTLEMENT OF
RESTRICTED STOCK UNITS       Vested Restricted Stock Units shall be settled by
the delivery to the Grantee or a designated brokerage firm of one Share per
Restricted Stock Unit vested as of the

 



--------------------------------------------------------------------------------



 



    Deferral Date, with delivery as soon as reasonably practicable following the
Deferral Date (unless delivery is deferred pursuant to a nonqualified deferred
compensation plan in accordance with the requirements of Section 409A of the
Code).

4.   RIGHTS AS STOCKHOLDER       The Grantee shall have no voting rights or the
right to receive any dividends with respect to Common Shares underlying
Restricted Stock Units unless and until such Common Shares are reflected as
issued and outstanding shares on the Company’s stock ledger.   5.   CHANGE IN
CONTROL       Upon a Change of Control, any unvested Restricted Stock Units that
have not been forfeited prior to the date of such Change in Control shall become
fully vested.   6.   RESTRICTIONS ON RESALES OF SHARES       The Company may
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any resales by the Grantee or other subsequent
transfers by the Grantee of any Common Shares issued in respect of vested
Restricted Stock Units, including without limitation (a) restrictions under an
insider trading policy, (b) restrictions designed to delay and/or coordinate the
timing and manner of sales by Grantee and other holders and (c) restrictions as
to the use of a specified brokerage firm for such resales or other transfers.  
7.   INCOME TAXES       Unless otherwise directed by the Committee, the Company
shall give the Grantee the option of having the Company withhold Common Shares
issuable in connection with the delivery of the Restricted Stock Units to
satisfy taxes. The Grantee shall be responsible for all taxes associated with
any issuance.   8.   NON-TRANSFERABILITY OF AWARD       The Grantee represents
and warrants that the Restricted Stock Units are being acquired by the Grantee
solely for the Grantee’s own account for investment and not with a view to or
for sale in connection with any distribution thereof. The Grantee further
understands, acknowledges and agrees that, except as otherwise provided in the
Plan, the Restricted Stock Units may not be sold, assigned, transferred, pledged
or otherwise directly or indirectly encumbered or disposed of except to the
extent expressly permitted hereby and at all times in compliance with the U.S.
Securities Act of 1933, as amended, and the rules and regulations of the
Securities Exchange Commission thereunder, and in compliance with applicable
state securities or “blue sky” laws and non-U.S. securities laws. Unless
permitted by the Committee, the Restricted Stock Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by the
Grantee other than by will or the laws of descent and distribution.

 



--------------------------------------------------------------------------------



 



9.   THE PLAN AND OTHER AGREEMENTS       In addition to these Terms and
Conditions, the Award shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference. Certain
capitalized terms not otherwise defined herein are defined in the Plan. In the
event of a conflict between the terms and conditions of these Standard Terms and
Condition and the Plan, the Plan controls.       Subject to the next paragraph,
the Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Grantee and the Company regarding the
Award, and any prior agreements, commitments or negotiations concerning the
Award are superseded.       The Award (including the terms described herein) are
subject to the provisions of the Plan and, if the Grantee is outside the U.S.,
there may be an addendum containing special terms and conditions applicable to
grants in the Grantee’s country. The grant of the Restricted Stock Units to any
such Grantee is contingent upon the Grantee executing and returning any such
addendum in the manner directed by the Company.   10.   NOT A CONTRACT FOR
EMPLOYMENT.       Nothing in the Plan, in the Grant Notice, these Standard Terms
and Conditions or any other instrument executed pursuant to the Plan shall
confer upon the Grantee any right to continue in the Company’s service as a
director or otherwise.   11.   SEVERABILITY.       In the event that any
provision of these Standard Terms and Conditions is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, such
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid and enforceable, or otherwise deleted, and the remainder of these
Standard Terms and Conditions shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
  12.   HEADINGS.       The headings preceding the text of the sections hereof
are inserted solely for convenience of reference, and shall not constitute a
part of these Standard Terms and Conditions, nor shall they affect its meaning,
construction or effect.   13.   FURTHER ASSURANCES.       Each party shall
cooperate and take such action as may be reasonably requested by another party
in order to carry out the provisions and purposes of these Standard Terms and
Conditions.

 



--------------------------------------------------------------------------------



 



14.   BINDING EFFECT.       These Standard Terms and Conditions shall inure to
the benefit of and be binding upon the parties hereto and their respective
permitted heirs, beneficiaries, successors and assigns.   15.   ELECTRONIC
DELIVERY       By executing the Grant Notice, the Grantee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Grantee pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.

 